Main, J.
Appeal from a decision of the Workers’ Compensation Board, filed February 12, 1986, which found that claimant’s claim for compensation benefits for a myocardial infarction arising out of and in the course of employment did not abate upon his death.
The only issue presented upon this appeal is whether the Workers’ Compensation Board erred in making an award of compensation benefits after claimant’s death. In a virtually indistinguishable matter, we recently held that Workers’ Compensation Law § 33 specifically authorizes an award after the death of the injured party (Matter of Rappoport v Cimex Intl., 124 AD2d 378). Hence, the Board’s decision should be affirmed.
Decision affirmed, with costs to the Workers’ Compensation Board. Mahoney, P. J., Kane, Main, Casey and Levine, JJ., concur.